DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 12, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0077927 A1 to Hamm et al. in view of U.S. Pub. No. 2018/0260769 A1 to Ahmed et al.


one or more processors (figure 1); and 
one or more non-transitory computer-readable media maintaining executable instructions (figure 1), which, when executed by the one or more processors, configure the one or more processors to perform operations comprising: 
receiving, by the one or more processors, from a computing device, via a user interface (input received from a user), a proposed material (class of materials), a proposed manufacturing process and at least one performance parameter (its performance) (“...The method and system according to the present disclosure selects from among the plurality of behaviors and plurality of couplings that define the generalized constitutive model those behaviors and couplings appropriate for a particular material to be modeled. In certain embodiments, the selection may be based on a database of accumulated knowledge concerning the selection. As such, the selection of the behaviors and couplings may be performed according to relationships identified in the creation of models for similar materials. Alternatively, the selection of behaviors and couplings may be performed according to relationships identified In certain embodiments, the selection may be in response to an input received from a user, such as an analysis or technologist. The user input may be in the form of responses to a plurality of questions regarding the material to be modeled. The user input may be used to select a template, which template is associated with a class of materials, for example...As a consequence of the foregoing, the method and system may provide a model for the material under consideration that may be used in simulations of the material. The simulations may be used, for example, to determine if a particular material should be selected for a particular product according to its performance under various loadings, for example. Similarly, models may be prepared for a plurality of candidate materials, and simulations conducted to determine which material from the plurality of candidate materials should be selected. As another example, the simulations may be used to determine how insensitive a material is to variations in regard to a particular loading by performing a plurality of simulations with the same model under varying loading conditions...With the model assembled and stored, the method 200 may continue at block 208. At block 208, the system 100 guides the user through the process of selecting the behaviors and couplings relevant for modeling a particular material. In general terms, system 100 will ask the user for input in regard to the material to be modeled, such as testing data, and the system 100 will provide output that guides the user in selecting the correct behaviors to be included in the model. According to certain embodiments, the system 100 may perform a mathematical analysis of the input before providing the output that guides the user, although according to other embodiments, it may not be necessary for the system 100 to analyze the input any more than determining whether one input or another has been received. Additionally, according to certain embodiments, the system 100 may provide the inputs necessary to model these behaviors in one or more FEA codes based on the input data; according to other embodiments, the system 100 may only provide an indication that one behavior or another should be incorporated into the model...” paragraphs 0018/0020/0084); 
determining at least one of a machine learning model or a simulation model related to the proposed manufacturing process In certain embodiments, the selection may be in response to an input received from a user, such as an analysis or technologist. The user input may be in the form of responses to a plurality of questions regarding the material to be modeled. The user input may be used to select a template, which template is associated with a class of materials, for example...As a consequence of the foregoing, the method and system may provide a model for the material under consideration that may be used in simulations of the material. The simulations may be used, for example, to determine if a particular material should be selected for a particular product according to its performance under various loadings, for example. Similarly, models may be prepared for a plurality of candidate materials, and simulations conducted to determine which material from the plurality of candidate materials should be selected. As another example, the simulations may be used to determine how insensitive a material is to variations in regard to a particular loading by performing a plurality of simulations with the same model under varying loading conditions...” paragraphs0018/0020); 
determining a plurality of candidate materials (a plurality of material or material class options) based on at least one of the proposed material, the proposed manufacturing process, or the at least one performance parameter (“...As a consequence of the foregoing, the method and system may provide a model for the material under consideration that may be used in simulations of the material. The simulations may be used, for example, to determine if a particular material should be selected for a particular product according to its performance under various loadings, for example. Similarly, models may be prepared for a plurality of candidate materials, and simulations conducted to determine which material from the plurality of candidate materials should be selected. As another example, the simulations may be used to determine how insensitive a material is to variations in regard to a particular loading by performing a plurality of simulations with the same model under varying loading conditions...As but one example of the manner in which knowledge, expertise and experience is incorporated in to the system 100, the input may be requested of the user in a structured form, which form guides the collection of further inputs from the user, and ultimately guides the user to one or more behaviors to be incorporated into a model for a material. According to this example, the system 100 may present to the user a plurality of material or material class options. These options may be presented to the user in the form of an initial question related to the material class, with subsequent follow-up questions that guide the user progressive to a particular material selection. For example, the questions may follow a tree or branching structure, with the class at the trunk and individual materials at the outer branches. As a further example, the classification system could include a branching structure for certain materials, while following another structure for other materials. As a still further alternative, searches of multiple, alternative classification systems may be conducted in parallel...” paragraphs 0020/0086).
Hamm is silent with reference to providing, as input to the at least one machine learning model or simulation model, information related to the plurality of candidate materials, 
determining, based at least partially on outputs of the at least one machine learning model or simulation model, at least one of an optimal material or an optimal manufacturing process, and 
sending, to the computing device, information related to at least one of the optimal material or the optimal manufacturing process.  
Ahmed teaches providing, as input (Acquire Production Information 110) to the at least one machine learning model or simulation model (Priority Models 114), information related to the plurality of candidate materials (“...The prioritization engine 124 may acquire a plurality of priority models associated with respective priority factors (204). For example, each of the priority models 114 may be configured to process production information 110 based on the respective priority factors. For example, a first priority model may determine or forecast a delay based on the quality score of a supplier...The prioritization engine 124 and/or the IO controller may acquire production information 110 previously tagged with the respective priority factors (210). For example, the IO controller may receive production information 110 updates from a plurality of data sources 120. The information classifier 122 may tag the received the production information 110 included in the production information 110 updates one or more priority factors associated with the priority models 114. The information classifier 122 may store the tagged production data in a database. Alternatively or in addition, the information classifier 122 may communicate the tagged production information (or a notification indicative of tagged production information) to the prioritization engine 124 in real time. The prioritization engine 124 may acquire the tagged production information. Instead of acquiring all of the tagged production information, the prioritization control may acquire the tagged production information associated with one or more priority factors that are associated with the selected priority models. Instead of acquiring data for all of the available priority models, only the relevant priority models may be used. The relevance of the priority models 114 may have been previously determined using the selection criteria 116..The prioritization engine 124 may determine, based on the production information, an updated priority metric (212). For example, the priority engine may determine an updated priority metric for the component identifier 106 by applying the production information 110 to the selected priority models. Instead of utilizing all of the available priority models, only the selected priority models may be used. In some examples, the prioritization engine 124 may calculate using the selected priority models, performance indicator metrics. One or more of the performance indicator metrics may be calculated by using a corresponding one of the selected priority models. The prioritization engine 124 may weight each of the performance indicator metrics with at least one of the weight values included in the selection criteria 116. The prioritization engine 124 may generate the priority metric based on a weighted combination of the performance indicator metrics and the weights of the selection criteria 116...The prioritization engine 124 may reprioritize the component identifiers based on the updated priority metric (214). For example, the prioritization engine 124 may store and/or associate the updated priority metric with a particular component identifier. In some examples, the prioritization engine 124 may reorder the identifiers 106 in the master planning database based corresponding priority metrics. Alternatively or in addition, the display controller may update one or more graphical user interface in response to the reprioritization of one or more component identifiers...” paragraphs 0043/0046-0048), 
determining (Prioritization Engine 124), based at least partially on outputs of the at least one machine learning model or simulation model, at least one of an optimal material or an optimal manufacturing process (“...The prioritization engine 124 may acquire a plurality of priority models associated with respective priority factors (204). For example, each of the priority models 114 may be configured to process production information 110 based on the respective priority factors. For example, a first priority model may determine or forecast a delay based on the quality score of a supplier...The prioritization engine 124 and/or the IO controller may acquire production information 110 previously tagged with the respective priority factors (210). For example, the IO controller may receive production information 110 updates from a plurality of data sources 120. The information classifier 122 may tag the received the production information 110 included in the production information 110 updates one or more priority factors associated with the priority models 114. The information classifier 122 may store the tagged production data in a database. Alternatively or in addition, the information classifier 122 may communicate the tagged production information (or a notification indicative of tagged production information) to the prioritization engine 124 in real time. The prioritization engine 124 may acquire the tagged production information. Instead of acquiring all of the tagged production information, the prioritization control may acquire the tagged production information associated with one or more priority factors that are associated with the selected priority models. Instead of acquiring data for all of the available priority models, only the relevant priority models may be used. The relevance of the priority models 114 may have been previously determined using the selection criteria 116..The prioritization engine 124 may determine, based on the production information, an updated priority metric (212). For example, the priority engine may determine an updated priority metric for the component identifier 106 by applying the production information 110 to the selected priority models. Instead of utilizing all of the available priority models, only the selected priority models may be used. In some examples, the prioritization engine 124 may calculate using the selected priority models, performance indicator metrics. One or more of the performance indicator metrics may be calculated by using a corresponding one of the selected priority models. The prioritization engine 124 may weight each of the performance indicator metrics with at least one of the weight values included in the selection criteria 116. The prioritization engine 124 may generate the priority metric based on a weighted combination of the performance indicator metrics and the weights of the selection criteria 116...The prioritization engine 124 may reprioritize the component identifiers based on the updated priority metric (214). For example, the prioritization engine 124 may store and/or associate the updated priority metric with a particular component identifier. In some examples, the prioritization engine 124 may reorder the identifiers 106 in the master planning database based corresponding priority metrics. Alternatively or in addition, the display controller may update one or more graphical user interface in response to the reprioritization of one or more component identifiers...” paragraphs 0043/0046-0048), and 
sending, to the computing device, information related to at least one of the optimal material or the optimal manufacturing process (“...The system may further include a display controller 128. The display controller For example, the display controller 128 may generate a graphical user interface that displays one or more prioritized component identifiers and/or prioritized component information. In some examples, the display controller 128 may update the graphical user interfaces, in real-time, based on reprioritizations of the component identifiers and other information related to the components. The display controller may communicate a user interface, such as a graphical user interface to a terminal device 130 for display. The terminal device 130 may include, among other things, a screen configured to display the graphical user interface. In some examples, the terminal device 130 may remotely communicate with the prioritization controller over a communications network. For example, the graphical user interface may include a web page and/or logic that causes the terminal device to display information in a particular manner. Alternatively, the terminal device 130 may include the prioritization controller and/or communicate directly with the prioritization controller 102. For example, the display controller 102 may send signals to the terminal device 130 to display the graphical user interface...FIG. 2 illustrates an example of a flow diagram of logic for the system 100. The display For example, the display controller 128 may communicating a display interface, such as a graphical user interface, configured to display a plurality of component identifiers accessed from the master planning database 104. The component identifiers may correspond to respective components included in a product and/or included in a supply chain. The components identifiers may have been previously prioritized based on respective priority metrics previously determined for each of the respective components...The prioritization engine 124 may reprioritize the component identifiers based on the updated priority metric (214). For example, the prioritization engine 124 may store and/or associate the updated priority metric with a particular component identifier. In some examples, the prioritization engine 124 may reorder the identifiers 106 in the master planning database based corresponding priority metrics. Alternatively or in addition, the display controller may update one or more graphical user interface in response to the reprioritization of one or more component identifiers...” paragraphs 0041/0042/0048). 


As to claim 5, Ahmed teaches the system as recited in claim 1, the operation of determining, based at least partially on the outputs of the at least one machine learning model or simulation model, at least one of an optimal material or an optimal manufacturing process further comprising: determining, based on the outputs, a quality value (selection criteria 116 may include weight values) for each candidate material based on a prediction of the candidate material meeting the performance parameter; and determining the optimal material based at least partially on determining the candidate material predicted to meet the performance parameter (“...The prioritization engine 124 may acquire selection criteria associated with the component identifier 106 (206). The selection criteria 116 may include weight values. Each of the weight values may be associated with a corresponding one of the priority models 114. For example, the master planning database 104 may include a link or an association between the one or more of the weight values and one or more of the priority models 114...The prioritization engine 124 may select priority models based on the selection criteria 116 (208). For example, the prioritization engine 124 may select the priority models 114 that are associated with a corresponding weight value greater than a threshold weight value. The threshold weight value may include a threshold by which the priority models 114 are used or not used to calculate the priority metric 108...The prioritization engine 124 may determine, based on the production information, an updated priority metric (212). For example, the priority engine may determine an updated priority metric for the component identifier 106 by applying the production information 110 to the selected priority models. Instead of utilizing all of the available priority models, only the selected priority models may be used. In some examples, the prioritization engine 124 may calculate using the selected priority models, performance indicator metrics. One or more of the performance indicator metrics may be calculated by using a corresponding one of the selected priority models. The prioritization engine 124 may weight each of the performance indicator metrics with at least one of the weight values included in the selection criteria 116. The prioritization engine 124 may generate the priority metric based on a weighted combination of the performance indicator metrics and the weights of the selection criteria 116...The prioritization engine 124 may reprioritize the component identifiers based on the updated priority metric (214). For example, the prioritization engine 124 may store and/or associate the updated priority metric with a particular component identifier. In some examples, the prioritization engine 124 may reorder the identifiers 106 in the master planning database based corresponding priority metrics. Alternatively or in addition, the display controller may update one or more graphical user interface in response to the reprioritization of one or more component identifiers...” paragraphs 0044/0045/0047/0048).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hamm with the teaching of Ahmed because the teaching of Ahmed would improve the system of Hamm by prioritization engine for selecting or ignoring models to achieve confident prediction information for selecting optimal material for a manufacturing process.

For example, the display controller 128 may generate a graphical user interface that displays one or more prioritized component identifiers and/or prioritized component information. In some examples, the display controller 128 may update the graphical user interfaces, in real-time, based on reprioritizations of the component identifiers and other information related to the components. The display controller may communicate a user interface, such as a graphical user interface to a terminal device 130 for display. The terminal device 130 may include, among other things, a screen configured to display the graphical user interface. In some examples, the terminal device 130 may remotely communicate with the prioritization controller over a communications network. For example, the graphical user interface may include a web page and/or logic that causes the terminal device to display information in a particular manner. Alternatively, the terminal device 130 may include the prioritization controller and/or communicate directly with the prioritization controller 102. For example, the display controller 102 may send signals to the terminal device 130 to display the graphical user interface...FIG. 2 illustrates an example of a flow diagram of logic for the system 100. The display controller 128 may communicate a display interface comprising a plurality of prioritized component identifiers. (202) For example, the display controller 128 may communicating a display interface, such as a graphical user interface, configured to display a plurality of component identifiers accessed from the master planning database 104. The component identifiers may correspond to respective components included in a product and/or included in a supply chain. The components identifiers may have been previously prioritized based on respective priority metrics previously determined for each of the respective components...The prioritization engine 124 may reprioritize the component identifiers based on the updated priority metric (214). For example, the prioritization engine 124 may store and/or associate the updated priority metric with a particular component identifier. In some examples, the prioritization engine 124 may reorder the identifiers 106 in the master planning database based corresponding priority metrics. Alternatively or in addition, the display controller may update one or more graphical user interface in response to the reprioritization of one or more component identifiers...” paragraphs 0041/0042/0048). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hamm with the teaching of Ahmed because the teaching of Ahmed would improve the system of Hamm by displaying an updated information to a user to provide optimal look and feel.

As to claim 8, Hamm teaches a method comprising: 
receiving, by a computing device, from a user device, inputs specifying a performance parameter and at least one of a material or a manufacturing process (“...The method and system according to the present disclosure selects from among the plurality of behaviors and In certain embodiments, the selection may be in response to an input received from a user, such as an analysis or technologist. The user input may be in the form of responses to a plurality of questions regarding the material to be modeled. The user input may be used to select a template, which template is associated with a class of materials, for example...With the model assembled and stored, the method 200 may continue at block 208. At block 208, the system 100 guides the user through the process of selecting the behaviors and couplings relevant for modeling a particular material. In general terms, system 100 will ask the user for input in regard to the material to be modeled, such as testing data, and the system 100 will provide output that guides the user in selecting the correct behaviors to be included in the model. According to certain embodiments, the system 100 may perform a mathematical analysis of the input before providing the output that guides the user, although according to other embodiments, it may not be necessary for the system 100 to analyze the input any more than determining whether one input or another has been received. Additionally, according to certain embodiments, the system 100 may provide the inputs necessary to model these behaviors in one or more FEA codes based on the input data; according to other embodiments, the system 100 may only provide an indication that one behavior or another should be incorporated into the model...” paragraphs 0018/0084); 
determining, by the computing device, at least one of a machine learning model or a simulation model corresponding to at least one manufacturing process related to the inputs (“...The method and system according to the present disclosure selects from among the plurality of behaviors and plurality of couplings that define the generalized constitutive model those behaviors and couplings appropriate for a particular material to be modeled. In certain embodiments, the selection may be based on a database of accumulated knowledge concerning the selection. As such, the selection of the behaviors and couplings may be performed according to In certain embodiments, the selection may be in response to an input received from a user, such as an analysis or technologist. The user input may be in the form of responses to a plurality of questions regarding the material to be modeled. The user input may be used to select a template, which template is associated with a class of materials, for example...As a consequence of the foregoing, the method and system may provide a model for the material under consideration that may be used in simulations of the material. The simulations may be used, for example, to determine if a particular material should be selected for a particular product according to its performance under various loadings, for example. Similarly, models may be prepared for a plurality of candidate materials, and simulations conducted to determine which material from the plurality of candidate materials should be selected. As another example, the simulations may be used to determine how insensitive a material is to variations in regard to a particular loading by performing a plurality of simulations with the same model under varying loading conditions...” paragraphs0018/0020); and
comparing (comparison of the simulation outputs), by the computing device, the predicted properties of the respective candidate materials with each other to select at least one of a selected material or a selected manufacturing process based on the comparing (“...At block 216, the user makes a determination regarding the material. For example, in the example of a simulation of a single loading, the user may determine whether the material will fail under the loading, and thus be unsuitable for the intended use. Alternatively, in the example of a series of simulations using models for different materials, the user may select one of the materials for use in a product, to provide a vendor with a material specification, for further laboratory testing based on a comparison of the simulation outputs, creation of improved laboratory methods or a Quality Assurance (QA) specification. In regard to the simulation of the single material under various loadings, the user may set a range of suggested tolerances for the a part based on the performance of the material as simulated, or recommend further laboratory testing to corroborated the simulated performance...” paragraph 0119).

sending, by the computing device, to the user device, information related to the at least one of the selected material or the selected manufacturing process. 
Ahmed teaches inputting, by the computing device, information related to a plurality of candidate materials into the at least one of the machine learning model or the simulation model to determine a predicted property of respective candidate materials of the plurality of candidate materials, the predicted property related to the performance parameter (“...The prioritization engine 124 may acquire a plurality of priority models associated with respective priority factors (204). For example, each of the priority models 114 may be configured to process production information 110 based on the respective priority factors. For example, a first priority model may determine or forecast a delay based on the quality score of a supplier...The prioritization engine 124 and/or the IO controller may acquire production information 110 previously tagged with the respective priority factors (210). For example, the IO controller may receive production information 110 updates from a plurality of data sources 120. The information classifier 122 may tag the received the production information 110 included in the production information 110 updates one or more priority factors associated with the priority models 114. The information classifier 122 may store the tagged production data in a database. Alternatively or in addition, the information classifier 122 may communicate the tagged production information (or a notification indicative of tagged production information) to the prioritization engine 124 in real time. The prioritization engine 124 may acquire the tagged production information. Instead of acquiring all of the tagged production information, the prioritization control may acquire the tagged production information associated with one or more priority factors that are associated with the selected priority models. Instead of acquiring data for all of the available priority models, only the relevant priority models may be used. The relevance of the priority models 114 may have been previously determined using the selection criteria 116..The prioritization engine 124 may determine, based on the production information, an updated priority metric (212). For example, the priority engine may determine an updated priority metric for the component identifier 106 by applying the production information 110 to the selected priority models. Instead of utilizing all of the available priority models, only the selected priority models may be used. In some examples, the prioritization engine 124 may calculate using the selected priority models, performance indicator metrics. One or more of the performance indicator metrics may be calculated by using a corresponding one of the selected priority models. The prioritization engine 124 may weight each of the performance indicator metrics with at least one of the weight values included in the selection criteria 116. The prioritization engine 124 may generate the priority metric based on a weighted combination of the performance indicator metrics and the weights of the selection criteria 116...The prioritization engine 124 may reprioritize the component identifiers based on the updated priority metric (214). For example, the prioritization engine 124 may store and/or associate the updated priority metric with a particular component identifier. In some examples, the prioritization engine 124 may reorder the identifiers 106 in the master planning database based corresponding priority metrics. Alternatively or in addition, the display controller may update one or more graphical user interface in response to the reprioritization of one or more component identifiers...” paragraphs 0043/0046-0048) and
sending, by the computing device, to the user device, information related to the at least one of the selected material or the selected manufacturing process (“...The system may further include a display controller 128. The display controller 128 may generate, communicate, and/or cause to display one or more graphical user interfaces. For example, the display controller 128 may generate a graphical user interface that displays one or more prioritized component identifiers and/or prioritized component information. In some examples, the display controller 128 may update the graphical user interfaces, in real-time, based on reprioritizations of the component identifiers and other information related to the components. The display controller may communicate a user interface, such as a graphical user interface to a terminal device 130 for display. The terminal device 130 may include, among other things, a screen configured to display the graphical user interface. In some examples, the terminal device 130 may remotely communicate with the prioritization controller over a communications network. For example, the graphical user interface may For example, the display controller 128 may communicating a display interface, such as a graphical user interface, configured to display a plurality of component identifiers accessed from the master planning database 104. The component identifiers may correspond to respective components included in a product and/or included in a supply chain. The components identifiers may have been previously prioritized based on respective priority metrics previously determined for each of the respective components...” paragraphs 0041/0042). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hamm with the teaching of Ahmed because the teaching of Ahmed would improve 

As to claims 12 and 18, see the rejection of claim 5 above.

As to claims 14 and 20, see the rejection of claim 7 above.

As to claim 15, see the rejection of claim 8 above.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0077927 A1 to Hamm et al. in view of U.S. Pub. No. 2018/0260769 A1 to Ahmed et al. as applied to claims 1, 8 and 15 above, and further in view of U.S. Pub. No. 2017/0124482 A1 to Yoo et al.

As to claim 2, Hamm as modified by Ahmed teaches the system as recited in claim 1, however it is silent with reference to the operation of determining the at least one of the machine learning model or the simulation model related to the proposed manufacturing process comprising: 

Yoo teaches the operation of determining the at least one of the machine learning model or the simulation model related to the proposed manufacturing process comprising: 
based on determining that a machine learning model related to the proposed manufacturing process is available (indicating existence and inexistence of a part structure), providing the input to the machine learning model (searching... by inputting a targeted physical property to a result of the learning); or based on determining that a machine learning model related to the proposed manufacturing process is not available, providing the input to the simulation model (“...According to another embodiment of the invention, a device for searching a new material includes: a learning performer which performs a learning on a material model, which is modeled based on a known material; and a new material determiner which determines a candidate material by inputting a targeted physical property to a result of the learning, and determining the new material from the candidate material... According to another embodiment of the invention, a device for searching a new material includes: a learning performer which performs a learning on a material model, which is modeled based on a known material; and a new material determiner which determines a candidate material by inputting a targeted physical property to a result of the learning, and determining the new material from the candidate material...Referring to FIG. 1, an exemplary embodiment of the device 100 for searching a material (e.g., a material with a desired property) includes a learning performer 110 that performs a machine learning on a material model, and a new material determiner 120 that determines a new material corresponding to a targeted property (e.g., a targeted physical property). The learning performer 110 includes a material modeler 111 that models a material model using a learning parameter, a parameter updater 112 that updates the learning parameter used for modeling the material model, and a learning performance finisher 113 that determines whether to finish the learning or the operation of the learning performer 110 based on an update result of the learning parameter...In an exemplary embodiment, the new material determiner 120 inputs or substitutes a targeted physical property for the learned material model to determine a new material to be searched. In an alternative exemplary embodiment, the new material determiner 120 may acquire physical property information of a specific material by substituting the learned material model with structure information of the specific material...An exemplary embodiment of a method for learning a material model includes generating a material model using energy function (S301). In an exemplary embodiment, the device for searching a material may model a material model. In such an embodiment, to model a material model, the device for searching a material reads structure information (x) on a structure of a known material and physical property information (y) on a physical property of the material from a database...In an exemplary embodiment, the device for searching a material may perform the learing on the material model for around 50,000 organic materials. The device for searching a material reads the structure information (x) on a structure of known 50,000 organic materials and the physical property information (y) on a physical property of each organic material from the database...In an exemplary embodiment, the structure information (x) may be expressed in a sequence of a number indicating existence and inexistence of a part structure. The part structure is a part of the known material structure. For example, the part structure group may include a single hexagonal ring, a double hexagonal ring, a triple hexagonal ring, and so on. The sequence of the number of the part structure may be a binary sequence. Therefore, the known organic material showed in FIG. 3 may be expressed [1, 1, 0]. For example, the part structures may be obtained by software or hardware performing a circular fingerprint method...” paragraphs 0012/0023/0046/0050/0055-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hamm and Ahmed with the teaching of Yoo because the teaching of Yoo would improve the system of Hamm and Ahmed by providing a technique for searching a new material for developing a material with improved properties (Yoo paragraph 0003).

As to claim 3, Hamm as modified by Ahmed teaches the system as recited in claim 2, however it is silent with reference to based on the machine learning model being not available, the operations further comprising: following providing the input to the simulation model, storing an output of the simulation model to a manufacturing database; and training a 
Yoo teaches based on the machine learning model being not available (indicating existence and inexistence of a part structure), the operations further comprising: following providing the input to the simulation model, storing an output of the simulation model to a manufacturing database; and training a new machine learning model related to the proposed manufacturing process based at least partially on the output of the simulation model (“...According to another embodiment of the invention, a device for searching a new material includes: a learning performer which performs a learning on a material model, which is modeled based on a known material; and a new material determiner which determines a candidate material by inputting a targeted physical property to a result of the learning, and determining the new material from the candidate material... According to another embodiment of the invention, a device for searching a new material includes: a learning performer which performs a learning on a material model, which is modeled based on a known material; and a new material determiner which determines a candidate material by inputting a targeted physical property to a result of the learning, and determining the new material from the candidate material...Referring to FIG. 1, an exemplary embodiment of the device 100 for searching a material (e.g., a material with a desired property) includes a learning performer 110 that performs a machine learning on a material model, and a new material determiner 120 that determines a new material corresponding to a targeted property (e.g., a targeted physical property). The learning performer 110 includes a material modeler 111 that models a material model using a learning parameter, a parameter updater 112 that updates the learning parameter used for modeling the material model, and a learning performance finisher 113 that determines whether to finish the learning or the operation of the learning performer 110 based on an update result of the learning parameter...In an exemplary embodiment, the new material determiner 120 inputs or substitutes a targeted physical property for the learned material model to determine a new material to be searched. In an alternative exemplary embodiment, the new material determiner 120 may acquire physical property information of a specific material by substituting the learned material model with structure information of the specific material...An exemplary embodiment of a method for learning a material model includes generating a material model using energy function (S301). In an exemplary embodiment, the device for searching a material may model a material model. In such an embodiment, to model a material model, the device for searching a material reads structure information (x) on a structure of a known material and physical property information (y) on a physical property of the material from a database...In an exemplary embodiment, the device for searching a material may perform the learing on the material model for around 50,000 organic materials. The device for searching a material reads the structure information (x) on a structure of known 50,000 organic materials and the physical property information (y) on a physical property of each organic material from the database...In an exemplary embodiment, the structure information (x) may be expressed in a sequence of a number indicating existence and inexistence of a part structure. The part structure is a part of the known material structure. For example, the part structure group may include a single hexagonal ring, a double hexagonal ring, a triple hexagonal ring, and so on. The sequence of the number of the part structure may be a binary sequence. Therefore, the known organic material showed in FIG. 3 may be expressed [1, 1, 0]. For example, the part structures may be obtained by software or hardware performing a circular fingerprint method...” paragraphs 0012/0023/0046/0050/0055-0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hamm and Ahmed with the teaching of Yoo because the teaching of Yoo would improve the system of Hamm and Ahmed by providing a technique for searching a new material for developing a material with improved properties (Yoo paragraph 0003).

As to claims 9 and 10, see the rejection claims 2 and 3 respectively.

As to claims 16 and 17, see the rejection claims 2 and 3 respectively.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0077927 A1 to Hamm et al. in view of U.S. Pub. No. 2018/0260769 A1 to Ahmed et al. as applied to claims 1 and 8 above, and further in view of U.S. Pub. No. 2006/0010427 A1 to Hoffman et al.


Hoffman eaches the operation of determining a plurality of candidate materials further comprising searching at least one of a materials database or a manufacturing database (Database) to determine the plurality of candidate materials (“...When a product is selected from the catalog (by a double-click), various information about the product including test data, property sets for a variety of constitutive models, are displayed in the product information window (216). A parameter estimation window 220 shows a model response after the model parameters have been calculated. The parameter estimation window shows that the model response matches the test data after the parameter estimation process. A units conversion window 224 allows a user to select the units that the user want to view data in. All data displayed are automatically converted to the selected units system. A material list window 228 is a virtual `shopping list` that allows a user to select model-based property sets from the application database and build simulation code input...The application provides automatic generation of analysis code input decks for a variety of modeling and simulation codes. The material list capability is a virtual `shopping cart` that allows the designer to browse the database and select property sets for a particular problem. After making the selections, the designer simply selects the `generate input deck` button, and the property sets are formatted in the syntax of the desired analysis code. FIG. 8 are computer screen shots illustrating a property set and a formatted input for analysis codes, respectively...” paragraphs 0/093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hamm and Ahmed with the teaching of Hoffman because the teaching of Hoffman would improve the system of Hamm and Ahmed by providing a data structure that stores organized information for easy access.

As to claim 11, see the rejection of claim 4 above.

Allowable Subject Matter
s 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE:
     The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, (i.e., the applied and cited prior arts), taken alone or in combination do not specifically disclose or suggest the claimed recitations of claims 6, 13 or 19, when taken in the context of claims as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2013/0238301 A1 to Kaushik et al. and directed to systems and methods for material modeling and prediction.

U.S. Pub. No. 2009/0228313 A1 to Ding et al. and directed to a process of determining supply chain using simulation models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757.  The examiner can normally be reached on Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/CHARLES E ANYA/Primary Examiner, Art Unit 2194